EMPLOYMENT AGREEMENT

 

 

EMPLOYMENT AGREEMENT dated as of December 1, 2001, between Bogen Communications
International, Inc., a Delaware corporation (the “Company”), and Michael
Fleischer (the “Executive”).

 

In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree as follows:

 

1.             Employment, Duties and Acceptance.

 

1.1        Employment by the Company.  The Company employs the Executive, for
itself and its affiliates, to render exclusive and full time services in such
capacities as the Company’s Board of Directors may assign, as the President of
the Company and, in connection therewith, to comply with the stated policies of
the Company and perform such duties consistent with such position as the
Executive shall reasonably be directed to perform by the Company’s Board of
Directors. The Executive shall, together with the Chief Executive Officer of the
Company, be responsible for the implementation of the overall direction,
strategy and operations and administration of the business of the Company with
such powers and duties as are typically provided or reserved to the senior
executive officers of the Company under its by-laws and the General Corporation
law of the State of Delaware. Notwithstanding the Executive’s obligation to
render exclusive and full time services to the Company, the Executive may (i)
hold and make passive investments, and (ii) continue to serve as a non-employee
director or advisor for those companies for which the Executive currently serves
as a director or advisor or (iii) engage in such other charitable, educational
or business activities as may be otherwise permitted by the Board of Directors
of the Company; provided, that such activities are not otherwise prohibited
under Section 5.1.

 

1.2        Acceptance of Employment by the Executive. The Executive accepts such
employment and shall render the services described above. Subject to election by
the Company’s Board of Directors as such, the Executive shall also serve during
all or any part of the Term (as defined below) as an officer of the Company and
of any of its subsidiaries, without any compensation therefore other than as
specified in this Agreement.  The Executive shall be nominated to the Board of
Directors of the Company and, subject to election by the stockholders of the
Company, shall serve as a director of the Company during the Term, and at the
discretion of the Company, shall serve as a director of any one or more of the
Company’s subsidiaries, without any compensation therefore other than as
specified in this Agreement.  Notwithstanding the foregoing, if the Executive is
no longer employed by the Company as the President or otherwise servicing the
Company as a full-time consultant, the Executive shall, upon request of the
Company, promptly resign from the Board of Directors of the Company and/or any
of its subsidiaries.

 

1.3        Place of Employment.  The Executive’s place of employment shall be
Ramsey, New Jersey, or such other location as may be agreed upon by the
Executive and the Company, subject to such reasonable travel as the rendering of
the services hereunder may require.

 

--------------------------------------------------------------------------------


 

2.             Term of Employment and Renewal.  The term of the Executive’s
employment under this Agreement (the “Term”) shall commence on December 1, 2001
(the “Commencement Date”) and shall end at 5:00 pm (Eastern Time) on November
30, 2004, unless sooner terminated as herein provided.   The Term will be
automatically renewed for successive one year periods expiring on November 30 of
each year unless either the Company or the Executive has notified the other in
writing at least 180 days prior to the expiration of the initial Term (or any
renewal Term) that the Company, or the Executive, as the case may be, is
electing to terminate this Agreement on the then applicable expiration date, in
which case this Agreement shall (unless terminated sooner in accordance with the
provisions hereof) terminate on such date.  Where the Term has been extended as
provided herein, reference to “Term” shall include any renewal Term unless
otherwise indicated.

 

3.             Compensation.

 

3.1        Base Salary. As compensation for all services to be rendered pursuant
to this Agreement, the Company shall pay the Executive, during each year of the
Term, a salary of not less than $225,000 per annum (the “Annual Salary”),
payable in accordance with the executive payroll policies of the Company as from
time to time in effect, less such deductions as shall be required to be withheld
by applicable law and regulations.  On each anniversary of the Commencement
Date, the Annual Salary shall be increased by an amount equal to the Annual
Salary for the twelve months preceding such date multiplied by the greater of
(i) 5% or (ii) the annual increase in the Consumer Price Index for such year, as
most recently reported by the Bureau of Labor Statistics of the U.S. Department
of Labor.

 

3.2        Retirement Benefits.  The Executive shall be entitled to participate
in the Company’s 401(k) plan and/or a non-qualified deferred compensation plan
or any similar arrangement which may be established by the Company (the
“Deferred Plan”) and that employee shall be entitled to make contributions to
such 401(k) plan and the Deferred Plan (in such combination as the Company may
direct to be consistent with its plans) up to an aggregate amount of $30,000
annually; provided, however, that if for any year the Executive is eligible for,
and the Company makes, matching contributions to its 401(k) plan (the “Matched
Amount”), the amount of the Executive’s compensation to be paid for such year
into the Deferred Plan shall be reduced by the Matched Amount divided by the
Executive’s individual combined city, state and federal tax rate.

 

3.3        Equity Compensation. (a) Stock Options. The Executive shall be
granted, as soon as practicable following the `execution of this Agreement, a
non-qualified option to purchase 220,750 shares of Common Stock, $.001 par value
per share (the “Shares”), of the Company (the “Option”). The per Share exercise
price of the Option shall be the market price on the date of grant.  The Option
shall be issued on terms and provisions set forth in the form of Option
Certificate approved by the Board, and shall otherwise have terms and conditions
no less favorable to Executive as those set forth in options heretofore granted
to the Executive, or as set forth herein requiring vesting in full upon a Change
of Control or in the event the Executive’s employment is terminated by the
Company, other than for “cause” under Section 4.3. The Executive shall be
eligible to participate in any cashless exercise plan made available to any
other holders of options of the Company, or if none, the Company shall provide
for Executive a cashless exercise plan to facilitate the exercise of Executive
of any and all options and warrants held by him, of by entities of which he is a
controlling person, on such terms and conditions as may be approved by the
Board. Options shall vest according to the schedule set forth on Exhibit A.

 

2

--------------------------------------------------------------------------------


 

(b)           Restricted Stock Grant.  Promptly following the execution of this
Agreement, the Company shall grant and deliver to the Executive 105,000 shares
of Restricted Stock of the Company’s common stock, par value $.0001 per share
(the “Restricted Shares”), such Restricted Shares to vest in a single
installment on the fifth anniversary of the date of grant; provided, however
that such Restricted Shares shall earlier vest as follows: if at any time the
Initial Value Target (as defined below) is achieved, then 65,625 Restricted
Shares shall immediately vest and become non-forfeitable, and if at any time the
Additional Value Target is achieved, then 39,375 Restricted Shares (together
with any Restricted Shares not earlier vested) shall immediately vest and become
non-forfeitable. Unless otherwise requested by the Executive, the Company shall
provide cashless delivery of such Restricted Shares to the Executive by
delivering to the Executive the net number of Restricted Shares, after
withholding Restricted Shares with a value sufficient to satisfy withholding and
other tax liabilities.

 

For purposes hereof, the Initial Value Target shall be $4 per share of Common
Stock, and the Additional Value Target shall be $5 per share, in each case
subject to adjustment for splits, reverse splits, stock dividends and similar
matters, or as otherwise determined by the Board to reflect any spin-off,
split-up or similar extraordinary or unanticipated transaction or condition.
 The targets amounts shall be deemed achieved if either (a) the closing market
price of the Company’s Common Stock closes at or higher than the target value
for ten (10) or more consecutive days of trading, or there is any Change of
Control transaction, or other sale, merger or combination of the Company, or a
sale of its assets, that is consummated at a price above such target price.

 

3.4        Limitations Imposed by Law. Notwithstanding anything to the contrary
contained in this Agreement, the provisions of this Agreement relating to the
compensation to be paid to the Executive shall be subject to any limitations
provided by law or regulation which may from time to time limit the compensation
payable to the Executive.

 

3.5        Participation in Employee Benefits. Subject to the acceptance of the
Executive and his dependents by any applicable insurance company or applicable
benefit provider, the Executive shall be permitted during the Term, if and to
the extent eligible, to participate in any group life, hospitalization or
disability insurance plan, health program, loan program, pension plan or similar
benefit plan of the Company, and shall be entitled to such vacation, personal
time, car allowance and the like, which may be available to other executives of
the Company and generally on the same terms as such other executives. In
addition to the benefit programs set forth above, the Company shall use
reasonable efforts, consistent with the Company’s overall business interests, to
assist the Executive in accomplishing the effective exercise of the vested
portion of the Option, whether by cashless exercise, loans or otherwise, at the
Company’s discretion.

 

3.6        Expenses; Reimbursement of Travel and Lodging Expenses.

 

3.6.1.       Reimbursement for Travel and Lodging Expenses.  Notwithstanding
anything to the contrary contained herein, the Executive shall be entitled to
reimbursement of all reasonable out-of-pocket travel expenses actually incurred
by the Executive in connection with his travel between his home and the
Company’s New Jersey office and reasonable lodging expenses actually incurred
for lodging in the vicinity of the Company’s New Jersey office.  The Executive
shall keep an accounting of all such expenses and reasonable evidence or other
supporting information with respect thereto.

 

3

--------------------------------------------------------------------------------


 

3.6.2        Other Expenses.  Except as set forth in Section 3.6.1 above,
subject to such policies as may from time to time be established by the
Company’s Board of Directors, the Company shall pay or reimburse the Executive
for all reasonable expenses actually incurred or paid by the Executive during
the Term in the performance of the Executive’s services under this Employment
Agreement upon presentation of expense statements or vouchers or such other
supporting information as it may require.

 

3.7        Change of Control.

 

3.7.1        Right to Change of Control Benefits.  The Company agrees that the
Executive shall have the right to terminate this Agreement and receive the
severance benefits set forth in subsection 3.7.2 below in the event of a Change
of Control (as defined in subsection 3.7.3 below) under the circumstances
described in this Section 3.7.  No right to terminate or benefits shall be
applicable or payable under subsection 3.7.2 below unless there shall have been
a Change of Control.

 

3.7.2        Benefit.  In the event that (i) within six months of a Change of
Control the Executive dies or his employment is terminated by reason of
disability pursuant to Section 4.2 or , (ii) within twelve months of a Change of
Control the Executive terminates his employment with the Company for Good Reason
(as hereinafter defined), or (iii) within twelve months after a Change of
Control the Executive’s employment with the Company is terminated by the Company
for any reason other than for Cause as defined in Section 4.3, (including,
without limitation, death or disability), the Executive shall receive a lump sum
compensation, payable within five days after termination of his employment,
equal to one half (1/2) his Annual Salary immediately prior to such termination
in the case of a termination under (i), and one times such Annual Salary in the
event of a termination under (ii) or (iii).  In addition,  the Company shall
maintain in full force and effect, for the continued benefit of the Executive
and/or his family for one year after the date his employment terminates or, if
earlier, the date the Executive receives comparable coverage from a new
employer, all medical and dental insurance plans in which he was entitled to
participate immediately prior to the Change of Control, provided that his
continued participation is possible under the general terms and provisions of
such plans (in the event that his participation in any such plan is barred, the
Company shall arrange to provide the Executive with benefits substantially
similar to those which he is entitled to receive under such plans).

 

3.7.3        Definition of Change of Control.  For purposes of this Agreement, a
“Change of Control” shall mean a change of control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is in fact required to
comply therewith; provided, that, without limitation, such a change of control
shall be deemed to have occurred if:

 

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, any corporation controlled by or under common control with any
entity which as of the date hereof holds in excess of five percent (5%) of the
Company’s common stock,  or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50.01% or more of the combined voting
power of the Company’s then outstanding securities;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  the Company shall have consummated a
merger or consolidation or sale of assets or significant subsidiaries with any
other corporation, other than a merger or consolidation which results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% (but less than 80%)
of the combined voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

(iii)                               the Company shall have liquidated or sold
all or substantially all of the Company’s assets.

 

3.7.4        Definition of Good Reason.  For purposes of this Agreement, “Good
Reason” means:

 

(i)                                     the assignment to the Executive of any
duties inconsistent with his position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as in effect on
the date of the Change of Control, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice from the Executive;

 

(ii)                                  any reduction of the Executive’s Annual
Salary or the failure by the Company to provide him with benefits which in the
aggregate are no less favorable than the benefits to which he was entitled prior
to the Change of Control;

 

(iii)                               the Company’s requiring the Executive to be
based at any office or location other than the office and location at which he
is employed on the date of the Change of Control, except for travel reasonably
required in the performance of his responsibilities; or

 

(iv)                              any action taken or suffered by the Company as
of or following the Change of Control (such as, without limitation, transfer or
encumbrance of assets or incurring of indebtedness) which materially impairs the
ability of the Company to make any payments due or which may become due to the
Executive under this Agreement.

 

4.             Termination.

 

4.1        Termination upon Death. If the Executive dies during the Term, this
Agreement shall terminate, except that the Executive’s legal representatives
shall be entitled to receive all compensation and benefits provided for under
this Agreement accrued, earned, called for or vested as of the period ending on
the last day of the sixth (6th) month after the month in which the Executive’s
death occurs; provided, however, that nothing herein shall be construed as
providing for the vesting of options other than as set forth in Section 3.3
hereof.

 

5

--------------------------------------------------------------------------------


 

 

4.2        Termination upon Disability. If, during the Term, the Executive
becomes physically or mentally disabled, whether totally or partially, so that
the Executive is unable substantially to perform his services hereunder for (i)
a period of three consecutive months, or (ii) for shorter periods aggregating
three months during any six month period, the Company (as directed by a vote of
the Board of Directors, excluding the Executive and Jonathan Guss) may at any
time after the last day of the three consecutive months of disability or the day
on which the shorter periods of disability equal an aggregate of three months,
by ten days’ prior written notice to the Executive, terminate the Term of the
Executive’s employment hereunder. Nothing in this Section 4.2 shall be deemed to
extend the Term. The Executive shall be entitled to all compensation and
benefits provided for under this Agreement accrued, earned, called for or vested
for a period ending on the last day of the third (3d) month after the month in
which the Executive’s employment is terminated; provided, however, that nothing
herein shall be construed as providing for the vesting of options other than as
set forth in Section 3.3 hereof.

 

4.3        Termination for Cause. The Company (as directed by a vote of the
Board of Directors, excluding the Executive and Jonathan Guss, but for which
vote each of the Executive and Mr. Fleischer are given at least one (1) day’s
prior written notice) may at any time by written notice to the Executive
terminate the Term of the Executive’s employment under this Agreement for
“cause” (as defined herein) and the Executive shall have no right to receive any
compensation or benefit hereunder on and after the effective date of such
notice, other than compensation accrued, earned or vested through the date of
termination; provided, however, that nothing herein shall be construed as
providing for the vesting of options other than as set forth in Section 3.3
hereof.  For purposes of this Agreement, “cause” shall mean

 

(i)                                   an act or acts of personal dishonesty
taken by the Executive at the expense of or against the interests of the
Company;

 

(ii)                                violation by the Executive of his
obligations under this Agreement, including, without limitation, any failure or
refusal to comply with the oral or written policies or directives of the
Company’s Board of Directors; provided, however, that if such violation may be
substantially cured, the Executive may not be terminated for cause unless the
Executive fails to cure such violation within a reasonable period of time (not
to exceed 30 days) after receipt of notice from the Company of such violation;

 

(iii)                             any direct or indirect disclosure of any
confidential information or other special knowledge of the finances, business or
other affairs of the Company contrary to his obligations under Section 5.1.2;

 

(iv)                            the conviction of the Executive of a felony; or

 

(v)                               the conviction of the Executive of a serious
misdemeanor involving illegal use, possession or sale of drugs, larceny, crimes
of violence or sex offenses.

 

6

--------------------------------------------------------------------------------


 

4.4        Involuntary Termination. Notwithstanding anything herein to the
contrary, the Company (as directed by a vote of the Board of Directors,
excluding the Executive and Jonathan Guss) shall have the right, at any time
upon 90 days’ prior notice to the Executive, to terminate the Term of the
Executive’s employment hereunder. If during the Term, the Company terminates the
Executive’s employment other than for the reasons set forth in Sections 4.1, 4.2
and 4.3 hereof, it shall be deemed to be an involuntary termination and the
Company shall pay to the Executive (in addition to any accrued compensation or
expense reimbursements otherwise due) within ten business days following the
date of termination as a full and final severance payment the lesser of (i) the
balance of the Annual Salary payable to the Executive for the remainder of the
Term (or any renewal term called for), and (ii) one year of the then-current
Annual Salary; provided, however, that if any payment is due the Executive
pursuant to Section 3.7 hereof, then the Executive shall not be entitled to any
payment under this Section 4.4.

 

4.5        Voluntary Termination. The Executive agrees to provide the Company
with 90 days notice prior to voluntarily terminating the Term of the Executive’s
employment hereunder. At the end of such 90-day period, this Agreement shall
terminate automatically and, except as provided under Section 3.7 hereof, the
Company shall have no further obligations to the Executive under this Agreement,
other than those obligations accrued, earned or vested by the Executive as of
the date of the termination.

 

4.6        Notice of Termination. Any notice of termination by the Company for
any reason or by the Executive for any reason shall be communicated by a written
notice which indicates (i) the specific termination provision in this Agreement
relied upon, (ii) the facts and circumstances claimed to provide a basis for
such termination, and (iii) the date or proposed date of termination.

 

5.             Certain Covenants of the Executive.

 

5.1        Covenants Against Competition. The Executive acknowledges that (i)
the principal business of the Company and its subsidiaries is the development,
assembly and distribution of sound processing equipment and telecommunication
peripherals (together with other related businesses which the Company and its
subsidiaries are in currently and which the Company and its subsidiaries may
become involved with during the Term, the “Company Business”); (ii) the Company
Business is international in scope; (iii) his work for the Company will bring
him, into close contact with many confidential affairs not readily available to
the public; and (iv) the Company would not enter into this Agreement but for the
agreements and covenants of the Executive contained herein. In order to induce
the Company to enter into this Agreement, the Executive covenants and agrees
that:

 

5.1.1        Non-Compete. During the Term and for a period of two years
following the termination (whether for cause or otherwise) of the Executive’s
employment with the Company or any of its affiliates (the “Restricted Period”),
the Executive shall not, in the United States of America or in any foreign
country, directly or indirectly, (i) engage in whole or in part in the Company
Business for his own account; (ii) enter the employ of, or render any services
to, any person engaged in whole or in part in the Company Business; and (iii)
become interested in any person engaged in the Company Business, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, employee, trustee, consultant or in any other relationship or
capacity; provided, however, that the Executive may own, directly or indirectly,
solely as an investment, securities of any person which are traded on any
national securities exchange or the Nasdaq National Market System, if the
Executive (a) is not a controlling person of, or a member of a group which
controls, such person, or (b) does not, directly or indirectly, own 1% or more
of any class of securities of such person.

 

7

--------------------------------------------------------------------------------


 

5.1.2    Confidential Information. During the Term of this Agreement and during
and after the Restricted Period, the Executive shall keep secret and retain in
strictest confidence, and shall not use for the benefit of himself or others
except in connection with the business and affairs of the Company, all
confidential matters of the Company and its affiliates. Such confidential
matters, include, without limitation, trade “know-how,” secrets, customer lists,
details of consultant contracts, pricing policies, operational methods,
marketing plans or strategies, product development techniques or plans, business
acquisition plans, new personnel acquisition plans, methods of manufacture,
technical processes, designs and design projects, inventions and research
projects and other business affairs of the Company and its affiliates
(collectively, “Confidential Information”), learned by or disclosed to the
Executive heretofore or hereafter, and shall not disclose them to anyone outside
of the Company and its affiliates, either during or after his employment by the
Company or any of its affiliates of the Company, except as required in the
course of performing duties hereunder.

 

5.1.3    Property of the Company. All documents and other materials including,
without limitation, memoranda, notes, lists, records and other documents made or
compiled by or made available to the Executive prior to the commencement of
employment hereunder or during the Term by the Company and any copies thereof,
whether or not containing Confidential Information, are and shall be the
property of the Company and shall, at the request of the Company, be delivered
to the Company promptly upon the termination of the Executive’s employment with
the Company or any of its affiliates or at any other time on request. Except as
required in connection with the services to be performed hereunder, the
Executive agrees not to remove from the Company’s premises, without permission,
any and all papers or drawings belonging to the Company, including those
prepared or worked on by him. All ideas, reports, and other creative works
conceived by the Executive during the Term and relating to Company Business,
shall be disclosed to the Company and shall be the sole property of the Company.

 

5.1.4    Employees of the Company. During the Restricted Period, the Executive
shall not, directly or indirectly hire, solicit or encourage to leave the
employment of the Company or any of its affiliates, any employee of the Company
or its affiliates or hire any such employee who has left the employment of the
Company or any of its affiliates within one year of the termination of such
employee’s employment with the Company or any of its affiliates.

 

5.1.5    Consultants and Independent Contractors of the Company. During the
Restricted Period, the Executive shall not, directly or indirectly, hire,
solicit or encourage to cease to work with the Company or any of its affiliates,
any consultant, sales representative and other person then under contract with
the Company or any of its affiliates; provided, however, that the Executive may
hire or solicit consultants who in the ordinary course of such consultant’s
business provide services to a broad client base.

 

5.2         Rights and Remedies Upon Breach. If the Executive breaches, or
threatens to commit a breach of, any of the provisions of Section 5.1 (the
“Restrictive Covenants”), the Company shall have the right and remedy to have
the Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and its
affiliates and that money damages will not provide an adequate remedy to the
Company; provided, however, that such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company under
law or in equity.

 

8

--------------------------------------------------------------------------------


 

5.3         Enforceability in Jurisdictions. The parties intend to and hereby
confer jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Restrictive Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the parties that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other jurisdiction within the geographical scope of such Restrictive Covenants,
as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

 

6.             Executive’s Representations. The Executive represents and
warrants to the Company that there are no agreements or arrangements, whether
written or oral, in effect which would prevent the Executive from rendering
exclusive services to the Company during the Term. The Executive further
represents, warrants and agrees with the Company that as of the date hereof he
has not made and will not make during the Term any commitment to do any act in
conflict with this Agreement, or take any action that might divert from the
Company any opportunity which would be in the scope of any present or future
business of the Company or any affiliate thereof.

 

7.             Indemnification. The Company shall indemnify and hold harmless
the Executive from all claims, losses, liabilities, damages and causes of action
relating to or arising out of the Executive’s performance, duties and
responsibilities to, for, or on behalf of the Company to the extent provided by
the Company’s certificate of incorporation and by-laws, as the same may be
amended from time to time.

 

8.             Other Provisions.

 

8.1           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally, by
facsimile transmission, or sent by certified, registered or express mail,
postage prepaid, and shall be deemed given when so delivered personally,
transmitted by facsimile transmission, or if mailed, two days after the date of
mailing, as follows:

 

(i)          if to the Company:

 

Bogen Communications International, Inc.

50 Spring Street

Ramsey, New Jersey  07446

Attention:  Ms. Maureen Flotard

Telecopy:   (201) 995-2078

 

with a copy to:

 

 

 

 

Attention:

Telecopy:

 

9

--------------------------------------------------------------------------------


 

(ii)         if to the Executive, to:

 

Mr. Michael Fleischer

 

 

 

 

 

Telecopy:

 

with a copy to:

 

                                                                        

                                                                         

                                                                        

Attention:

Telecopy:

 

8.2        Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

8.3        Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

 

8.4        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed entirely within such State.

 

8.5        Assignment. Except as otherwise agreed to by the Company, this
Agreement, and the Executive’s rights and obligations hereunder, may not be
assigned by the Executive. The Company may assign this Agreement and its rights,
together with its obligations hereunder, in connection with any sale, transfer
or other disposition of all or substantially all of its assets or business,
whether by merger, consolidation or otherwise.

 

8.6        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The delivery of a
signature page of this Agreement by one party to the other via facsimile
transmission shall constitute the execution and delivery of this Agreement by
the transmitting party.

 

8.7        Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

8.8        Severability. If any term, provision, covenant or restriction
contained in this Agreement, or any part thereof, is held by a court of
competent jurisdiction or any foreign,

 

10

--------------------------------------------------------------------------------


 

 federal, state, county or local government or any other governmental regulatory
or administrative agency or authority to be invalid, void, unenforceable or
against public policy for any reason, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and in no way shall be affected, impaired or invalidated. If any court
construes any of the terms, provisions, covenants or restrictions contained in
this Agreement, including, without limitation, the Restrictive Covenants, or any
part thereof, to be unenforceable because of the duration of such provision or
the area covered thereby, such court shall have the power to reduce the duration
or area of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

BOGEN COMMUNICATIONS INTERNATIONAL, INC.

 

 

 

By:

 /s/ Yoav Stern

 

 

Name: Yoav Stern

 

Title:   Co-Chairman of the Board

 

 

 

 /s/ Michael Fleischer

 

 

Michael Fleischer

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Vesting Schedule

 

Portion of Option Immediately Vested:

 

56,682 shares

 

 

 

Portion of Option Vesting Cumulatively

 

 

 

on the Last Day of Each Fiscal

 

 

 

Quarter Beginning June 30, 2002

 

 

 

and Ending September 30, 2004(1):

 

 

16,406.8 shares

 

--------------------------------------------------------------------------------

(1)  The option ;may not be exercised for fractional shares.

 

Vesting Schedule–Special Circumstances

 

Notwithstanding the foregoing:

 

(i)                                     in the event of a Change of Control, the
unvested portion of the Option shall immediately vest;

 

(ii)                                  in the event that the Executive’s
employment under this Agreement is terminated by the Company for any reason
other than pursuant to Section 4.3 hereof, the unvested portion of the Option
shall vest on the date notice of termination is given to the Executive and shall
expire on the sooner of (a) ten (10) years from the date of grant, or (b) one
year after the Executive ceases to render services to the Company, either as an
employee or as a consultant; and

 

(iii)                               in the event that the Agreement is
terminated by the Company pursuant to Section 4.3 hereof, or by reason of the
voluntary resignation of the Executive (X) the Option, other than with respect
to that portion of the Option which has vested as of or prior to the date of
termination, shall be cancelled, and (Y) the portion of the Option vested
hereunder shall not expire sooner than the sooner of (a) ten (10) years from the
date of grant, or (b) 90 days after the Executive ceases to render services to
the Company, either as an employee or as a consultant.

 

13

--------------------------------------------------------------------------------